Citation Nr: 9911594	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-28 278	)	DATE
	)
	)                          

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 1993, the RO determined that new and material evidence 
had not been submitted to reopen the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
subsequently perfected an appeal of this denial.  The issue 
came before the Board in March 1997, at which time it was 
inadvertently noted that the RO had determined new and 
material evidence had been submitted to reopen the claim.  

The Board remanded the case in March 1997 with directions for 
the RO to attempt to verify any of the veteran's claimed 
in-service stressors.  This included having the veteran 
submit a detailed statement as to the stressors to which he 
claimed to have been exposed in service.  Thereafter, the RO 
was to have the alleged stressors verified by the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(previously known as the United States Army and Joint 
Services Environmental Support Group (ESG)).  Subsequently, 
the veteran was to be examined by a board of two VA 
psychiatrists only if any of his claimed stressors had been 
verified.  The veteran did not respond to the RO's request 
for a detailed statement as to his stressors.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The Board  denied reopening a claim of entitlement to 
service connection for PTSD in October 1991.  

2.  The evidence added to the record since the October 1991 
Board determination is essentially duplicative or cumulative, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

CONCLUSION OF LAW

Evidence submitted since the October 1991 decision wherein 
the Board denied reopening the claim for service connection 
for PTSD is not new and material, and the veteran's claim for 
that benefit has not been reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991 & Supp. 1998);  38 C.F.R. §§ 3.156(a), 
20.1100, 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the October 1991 
decision wherein the Board denied reopening the claim of 
entitlement to service connection for PTSD is reported below.

The service medical records have been associated with the 
claims file.  There were no complaints of, diagnosis of or 
treatment for any mental disorder included in these records.  

Review of the service personnel records shows that the 
veteran served in Vietnam from January 1969 to January 1970.  
His military occupational specialty was power generation 
equipment operator.  While stationed in Vietnam, his 
principal duties were reported to be power generator 
equipment apprentice, power man and energy equipment 
mechanic.  He was awarded the Vietnam Campaign Medal and the 
Vietnam Service Medal.  He did not receive any awards or 
decorations as a result of participation in combat.  

The report of an April 1987 VA psychiatric examination is of 
record.  The veteran reported that while serving in Vietnam, 
he performed security functions and went on ambushes.  He 
killed a twelve year old civilian and had a friend who was 
shot and killed.  

It was noted by the examiner that the veteran provided a 
history of flashbacks of being mortared and also nightmares 
for many years but "somehow he does not relate it in a very 
convincing manner."  The pertinent diagnoses were chronic 
paranoid schizophrenia and PTSD.  

VA outpatient treatment and hospitalization records have been 
associated with the claims file.  The records show that 
beginning in December 1987, the veteran was intermittently 
diagnosed with and treated for PTSD.  

The report of a June 1990 VA psychiatric examination is of 
record.  The veteran reported that his duty in Vietnam was 
power generator operator.  He also performed duties guarding 
perimeters at night.  He had killed many enemy soldiers.  A 
medic who was a friend of his by the name of Ferguson was 
killed by enemy action.  He had to pick up the body of a 
soldier who committed suicide with a hand grenade.  He also 
participated in counting enemy dead and disposal of their 
bodies.  He shot and killed a fourteen year old civilian boy.  
It was later determined that the boy was not an enemy 
soldier.  He participated in the mutilation of enemy bodies.  
He was mortared in January and February 1969.  He was fired 
upon by the enemy.  The pertinent diagnosis was chronic PTSD.  

The transcript of a March 1991 RO hearing has been associated 
with the claims file.  The veteran testified that while 
stationed in Vietnam he was attached to many different units.  
He had memories of Viet Cong infiltrating his company at 
night, injuring some of his comrades.  He described an 
incident wherein he shot a 14 year old civilian sometime 
between January and March of 1969.  He had a medic friend who 
was killed by the enemy.  He did not recall his name.  The 
veteran did not learn of the medic's death until the morning 
after it happened.  Another friend named [redacted] was also 
injured.  He was assigned to areas which had booby traps.  He 
performed night guard duty.  He would help recover enemy 
bodies which he sometimes mutilated.  





A February 1991 letter from the Salvation Army included the 
notation that the veteran became homeless due to his PTSD 
symptomatology.  He was receiving treatment for PTSD.  

A February 1991 lay statement from S. A. is of record.  The 
author reported that she noticed a change in the veteran's 
behavior after his return from Vietnam.  

A letter from Vietnam Veterans Family Service Center dated in 
February 1991 is of record.  It was noted on the letter that 
the veteran exhibited symptoms of PTSD.  

The evidence associated with the claims file subsequent to 
the October 1991 decision wherein the Board denied reopening 
the claim of entitlement to service connection for PTSD is 
reported below.

Associated with the claims file are correspondence and 
records of inpatient and outpatient treatment of the veteran 
pertaining to his treatment for psychiatric symptomatology 
variously diagnosed to include PTSD.

The report of a January 1993 VA PTSD examination is included 
in the claims file.  The veteran reported that he was 
assigned to a combat engineers unit.  He performed guard 
duty, went on mine sweeps and was involved in shooting and 
opening up landing zones.  He shot an eleven or twelve year 
old child and later learned the child was not an enemy.  The 
diagnosis was PTSD with paranoid trends and a history of 
violence.  

The veteran did not respond to a July 1998 letter from the RO 
requesting that he provide, among other things, detailed 
information as to stressors to which he was exposed in 
connection with his service in Vietnam.


Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108;  38 C.F.R. § 20.1105.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f}urther analysis...is 
neither required nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence has not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998).  In Colvin the Court adopted the following rule with 
respect to the evidence that would justify reopening a claim 
on the basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 605 (Fed. 
Cir. 1996) (table)).  Rather, it is the specified bases for 
the final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Jones v. Principi, 3 Vet. App. 510, 513 
(1992).

With regard to reopening previously and finally denied 
claims, the Board must conduct a three-step analysis.  Elkins 
v. West, No. 97-1534 (U.S. Vet. App. February 1999, Winters 
v. West, No. 97-2180 (U.S. Vet. App. February 17, 1999).  
First the Board must determine whether the evidence presented 
or secured since the prior final denial of the claim is "new 
and material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  





If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).

If the claim is well grounded, the case will be decided on 
the merits, but after the Board has determined that VA's duty 
to assist under 38 U.S.C.A. § 5107 has been fulfilled.  The 
Court noted in Elkins and Winters that by the ruling in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit 
Court "effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  Elkins, No. 97-1534 
(U.S. Vet. App. February 17, 1999); Winters v. West, No. 97-
2180 (U.S. Vet. App. February 17, 1999).

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(d).

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

In addition section (f) of 38 C.F.R. § 3.304, pertaining to 
the adjudication of PTSD claims, provides that: 

Service connection for PTSD requires 
medical evidence establishing a clear 
diagnosis of the condition, credible 
supporting evidence that the claimed in-
service stressor actually occurred, and a 
link, established by medical evidence, 
between current symptomatology and the 
claimed in service stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the 
veteran engaged in combat or that the 
veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar 
combat citation will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed in-
service stressor.

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and, (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.

The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1996), as determined through 
recognized military citations or other service department 
evidence.  

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  In West v. Brown, 7 Vet. App. 70 
(1994), the Court held that the sufficiency of the stressor 
is a medical determination, and therefore adjudicators may 
not render a determination on this point in the absence of 
independent medical evidence.


Analysis

The veteran seeks to reopen his claim for service connection 
for PTSD which the Board declined to reopen in October 1991. 
When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  The Board 
finds that the October 1991 determination wherein the Board 
denied the veteran's claim for service connection for PTSD is 
final.  38 U.S.C.A. § 7104(b);  38 C.F.R. § 20.1100.

In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen a claim of service 
connection for PTSD.  Following a review of the evidence and 
the October 1991 decision, the issue at hand is whether the 
veteran currently has a current, clear diagnosis of PTSD 
supported by credible evidence that claimed in-service 
stressors actually occurred with medical evidence of a causal 
nexus between current symptomatology and the specified 
claimed in-service stressor.  In October 1991 the Board 
determined that none of the foregoing requisite criteria had 
been met.  

The evidence added to the record since the October 1991 Board 
denial consists of the January 1993 VA special psychiatric 
examination which concluded in a diagnosis of PTSD, as well 
as correspondence and additional inpatient and outpatient 
treatment reports pertaining to treatment for psychiatric 
symptomatology which has been variously diagnosed to include 
PTSD.  

In its remand of the case to the RO for further development 
in March 1997, the Board gave the veteran the opportunity to 
provide detailed information as to claimed stressors.  He did 
not respond to the RO's correspondence in this regard; 
accordingly, no verification of any stressors could be 
undertaken and no further examination of the veteran could be 
conducted.  The Court has held that asking a veteran to 
provide the underlying facts, i.e., the names of individuals 
involved, the dates, and the places where the claimed events 
occurred, does not constitute an impossible or onerous task.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Court also 
held that the duty to assist the veteran in the development 
of his claim is not a one-way street.  Id.

Hence, the evidentiary record is no better currently than it 
was prior to the October 1991 decision of the Board.  In this 
regard, the record remains devoid of verification of claimed 
stressors to support a diagnosis of PTSD.  The additional 
evidence obtained subsequent to the October 1991 Board denial 
is at best cumulative or redundant in nature, and not 
material to reopen the previously denied claim.  

For these reasons, the additional evidence does not bear 
directly and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

In light of the foregoing, the Board must conclude that the 
veteran has not submitted "new" and "material" evidence to 
reopen his claim.  38 C.F.R. § 3.156.

As the Board noted earlier, the Court recently announced a 
three-step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under § 
3.156 to reopen the claim; and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Winter v. West, No. 97-2180, slip op. at 4 (U.S. 
Vet. App. Feb. 17, 1999); Elkins v. West, No. 97-1534, slip 
op. 15 (U.S. Vet. App. Feb. 17, 1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for PTSD, the 
first element has not been met.  Accordingly, the Board's 
analysis must end here.  Butler v. Brown, 9 Vet. App. at 171.


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD, 
the appeal is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

